               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                            4:19CR3045

    vs.
                                                         ORDER
ZACHARY NORTHEY,

                Defendant.


     IT IS ORDERED:

    1)    Defendant’s oral motion to continue the status conference is
          granted.

    2)    A status conference will be held before the undersigned magistrate
          judge at 8:45 a.m. on August 22, 2019 by telephone. All participants
          shall use the conferencing information provided by the court, (see
          Filing No. 27), to participate in the call to discuss case progression
          and a potential trial setting. Defendant, defense counsel, and
          counsel for the government shall be present on the call.

    3)    The Court finds that the time between today’s date and August 22,
          2019 shall be deemed excludable time in any computation of time
          under the requirements of the Speedy Trial Act, because this case
          remains “unusual and complex,” and is exempted from the time
          restrictions of the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(B)(ii).

    August 5, 2019.



                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
